         Case 4:19-cv-00717-JST Document 67 Filed 08/14/19 Page 1 of 4



 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Interim Class Counsel
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12
     IN RE CALIFORNIA BAIL BOND                 Master File No. 3:19-CV-000717-JST
13   ANTITRUST LITIGATION                       CLASS ACTION
14                                              DECLARATION OF ADAM GITLIN IN
                                                SUPPORT OF PLAINTIFFS’ REQUEST
15   This Document Relates To:                  FOR JUDICIAL NOTICE IN SUPPORT
                                                OF PLAINTIFFS’ OPPOSITION TO
16                                              DEFENDANTS’ JOINT MOTION TO
                                                DISMISS AND CERTAIN
17   ALL ACTIONS                                DEFENDANTS’ CONSOLIDATED
                                                MOTION TO DISMISS
18

19                                               Judge:          Hon. Jon S. Tigar
                                                 Hearing Date:   October 16, 2019
20                                               Courtroom:      6, 2d Floor
                                                 Time:           2:00 p.m.
21

22

23

24

25

26

27

28
                                                       DECLARATION OF ADAM GITLIN IN SUPPORT OF
     1825603.1                                           PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                3:19-CV-000717-JST
         Case 4:19-cv-00717-JST Document 67 Filed 08/14/19 Page 2 of 4



 1               I, Adam Gitlin, declare as follows:
 2               I am an associate at the law firm of Lieff Cabraser Heimann & Bernstein, LLP (“Lieff
 3   Cabraser”), Interim Class Counsel in the above-titled action. I have personal knowledge of the
 4   facts herein and, if called upon to testify to those facts, I could and would do so competently.
 5               1.     Attached hereto as Exhibit 1 is a copy of a March 2005 article entitled “The
 6   coming year….what does it bring?” by William B. Carmichael and published on Defendant
 7   American Surety Company’s (“ASC”) website. Until at least mid-2018, shortly before the first
 8   complaint in this case was filed, it was available publicly online at ASC’s website, at
 9   http://www.asc-usi.com/articles.aspx. That URL is no longer accessible as of today’s date, and
10   all articles previously available at that URL appear to no longer be available at ASC’s website.
11               2.     Attached hereto as Exhibit 2 is a copy of a June 2014 article entitled “Inside the
12   Wild, Shadowy, and Highly Lucrative Bail Industry: How $550 and a five-day class gets you the
13   right to stalk, arrest, and shoot people,” by Shane Bauer, published by Mother Jones. It is
14   available at: https://www.motherjones.com/politics/2014/06/bail-bond-prison-industry/ (last
15   visited August 14, 2019).
16               3.     Attached hereto as Exhibit 3 is a copy of a January 2009 blog post titled “The
17   New Age of Bail,” by Jerry Watson. It is available at: https://www.aiasurety.com/the-new-age-
18   of-bail/ (last visited August 14, 2019).
19               4.     Attached hereto as Exhibit 4 is a copy of a September 2002 essay entitled
20   “Predatory Pricing” by Michael J. Whitlock, Vice President of Defendant ASC, published on
21   ASC’s website. Until at least mid-2018, shortly before the first complaint in this case was filed, it
22   was available publicly online at ASC’s website, at https://www.asc-usi.com/article.aspx?id=3337.
23   That URL is no longer accessible as of today’s date, and all articles previously available at that
24   URL appear to no longer be available at ASC’s website.
25               5.     Attached hereto as Exhibit 5 is a copy of an August 2005 article entitled
26   “Changing of the guard” by Defendant Carmichael, published on ASC’s website. Until at least
27   mid-2018, shortly before the first complaint in this case was filed, it was available publicly online
28   at ASC’s website, at http://www.asc-usi.com/articles.aspx. That URL is no longer accessible as
                                                                     DECLARATION OF ADAM GITLIN IN SUPPORT OF
     1825603.1                                          -1-            PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                              3:19-CV-000717-JST
         Case 4:19-cv-00717-JST Document 67 Filed 08/14/19 Page 3 of 4



 1   of today’s date, and all articles previously available at that URL appear to no longer be available
 2   at ASC’s website.
 3               6.     Attached hereto as Exhibit 6 is a copy of a report entitled The War on Public
 4   Safety: A Critical Analysis of The Justice Policy Institute’s Proposals for Bail Reform, by Dennis
 5   A Bartlett. It is available at:
 6   https://cdn.ymaws.com/www.pbus.com/resource/resmgr/files/Public_Safety_082313_FINAL.pdf
 7   (last visited August 14, 2019).
 8               7.     Attached hereto as Exhibit 7 is a copy of the Antitrust Guidelines for the
 9   Insurance Industry issued by the State of California Department of Justice.
10               8.     Attached hereto as Exhibit 8 is an excerpt from the rate review files of the
11   California Department of Insurance with respect to a rate application filed by Defendant
12   Philadelphia Reinsurance Company, in CDI File Number 16-3207. It is available at
13   https://interactive.web.insurance.ca.gov/warff/index.jsp.
14                                                 *      *       *
15               I declare under penalty of perjury under the laws of the United States that the foregoing is
16   true and correct.
17               Executed on the 14th of August, 2019, in San Francisco, California.
18
                                                                      /s/ Adam Gitlin
19                                                                    ADAM GITLIN
20

21

22

23

24

25

26

27

28
                                                                      DECLARATION OF ADAM GITLIN IN SUPPORT OF
     1825603.1                                           -2-            PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                               3:19-CV-000717-JST
         Case 4:19-cv-00717-JST Document 67 Filed 08/14/19 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on August 14, 2019, I caused the foregoing to be electronically filed
 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5
     DATED: August 14, 2019                   /s/ Adam Gitlin
 6                                            ADAM GITLIN
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      DECLARATION OF ADAM GITLIN IN SUPPORT OF
     1825603.1                                           -3-            PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                                                                               3:19-CV-000717-JST
